Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #17/193551, Attachment System For Securing Medical Devices to Support Structures, filed 3/5/2021.  Claims 1-20 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate a hook, but in Figure 5 the hook is not depicted so it is unclear what numeral “22” is pointing to.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alternate embodiment of the plate mount removably attached to the hook in Claim 6, and the alternate embodiments of the hook being unitary with the plate mount or the receptacle being unitary with the plate mount in Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Specification
	-The specification is objected to because in para [0029], the term “receptable” should be ---receptacle---.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose a “substantially horizontal portion”, “a first notch”, “a second notch”, or “a first surface of the rear wall”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 14 were amended to rename the “top portion” with ---substantially horizontal portion---. This is new matter since the specification does not disclose that the top portion is substantially horizontal. The specification describes element 24 as the top/bend portion, and while it discloses that the top portion is configured to extend substantially perpendicular to the rear surface of the medical device (para [0030]), whether or not the top portion extends substantially horizontally would then be dependent on the angle of the rear surface of the medical device and/or the angle that the receptacle (32) is oriented in when mounted to an object. Additionally, in Figure 4, the hook 22 appears to have the top portion sloping downward.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding Claim 1:
-A hook is claimed as including a “substantially horizontal portion” with a shank extending substantially vertically from the substantially horizontal portion. This is unclear since the specification defines the hook having a “top/bend portion 24” and a shank 26. First, since the top portion includes a “bend”, the bend portion would not be considered “substantially horizontal”. Secondly, by viewing Figure 4, the top portion appears to be at a downwardly inclined angle, and not horizontal. The orientation of the top portion 24 would be dependent upon the angle of the rear wall of the medical device and the orientation of the receptacle after mounting to an object.
-It is claimed that “one of the hook and the receptacle is configured to be attached to the exterior surface of the medical device”. This is unclear since if the hook were attached to the plate 50 and the receptacle were attached to the medical device, then the medical device could not be supported since the hook extends downwardly as disclosed in the specification (para [0018], [0029], [0030]) and therefore the receptacle couldn’t be supported upon the hook. Additionally, there is no antecedent basis for “the exterior surface”.

Regarding Claims 6 and 7:
-Claims 6 and 7 claim an alternate embodiment, where the hook is attached to the plate mount. This is unclear since if the hook were attached to the plate 50 and the receptacle were attached to the medical device, then the medical device could not be supported since the hook extends downwardly as disclosed in the specification (para [0018], [0029], [0030]) and therefore the receptacle couldn’t be supported upon the hook. 

Regarding Claim 11:
-It is unclear if “a first mounting system”, “a first desired support structure”, “a second mounting system”, and “a second desired support structure” are in addition to the mounting system and the desired support structure already claimed in Claim 1.

Regarding Claim 12:
-It is unclear if the “handle” is being positively claimed as part of the Applicant’s invention, or if the handle is part of the medical device that is not positively claimed. Additionally, the width of the handle is claimed as “substantially the same as a width of a top portion of the opening of the receptacle”. However, it is not clear which dimension is considered to be the “width”. If the width is the left-to-right dimension of Figure 1, then as depicted in Figures 1 and 4, the handle is longer than a top portion of the opening.

Regarding Claim 14:
-A hook is claimed as including a “substantially horizontal portion” with a shank extending substantially vertically from the substantially horizontal portion. This is unclear since the specification defines the hook having a “top/bend portion 24” and a shank 26. First, since the top portion includes a “bend”, the bend portion would not be considered “substantially horizontal”. Secondly, by viewing Figure 4, the top portion appears to be at a downwardly inclined angle, and not horizontal. The orientation of the top portion 24 would be dependent upon the angle of the rear wall of the medical device and the orientation of the receptacle after mounting to an object.
-It is claimed that “one of the hook and the receptacle is attached to the exterior surface of the medical device”. This is unclear since if the hook were attached to the plate 50 and the receptacle were attached to the medical device, then the medical device could not be supported since the hook extends downwardly as disclosed in the specification (para [0018], [0029], [0030]) and therefore the receptacle couldn’t be supported upon the hook. Additionally, there is no antecedent basis for “the exterior surface”.
-The phrase “an end portion” in the second to last line of the claim makes it unclear if this is referring to the same end portion of the shank previously claimed, or an additional end portion.











Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 7,533,854 (Aube).

Regarding Claim 1, as best understood, Aube teaches a medical device attachment system comprising: 
a hook (18; Figure 1) including a substantially horizontal portion (19) and a shank (21) configured to extend substantially vertically from the substantially horizontal portion (19) of the hook (col 3, ln 35-41); 
a receptacle (30; Figure 1) including a rear wall, a first side wall, a second side wall (walls 54,42,54, where the terms ‘rear’ and ‘side’ are relative terms so any of the walls could be considered the ‘rear’ wall or the ‘side’ wall), and an opening formed by the rear wall, the first side wall, and the second side wall (see Figure 1 where walls 54,42,54 create a U-shaped opening), the opening including a first notch (34; Figure 1) dimensioned and configured for closely receiving an end portion (lower end of 21 in Figure 1) of the shank of the hook; 
a mounting system including a plate mount (20; Figure 1) having a first side (side attached to 42) and a second side (side facing pole 14) and an attachment component (24) configured to be secured to the second side of the mounting plate for removably securing the mounting system to a desired support structure (pole 14) for the medical device (Figure 1), 
wherein one of the hook (18) and the receptacle is configured to be attached to the exterior surface of the medical device (18 is attached to medical bag 12) and one of the hook and the receptacle (30) is configured to be attached to the first side of the plate mount (30 is attached to first side of 20; Figure 1) such that the medical device (12) is removably secured to the desired support structure (14) when the end portion (lower end of 21) of the shank (21) of the hook (18) is inserted into the first notch (34) of the receptacle (30).  

Regarding Claim 7, as best understood, Aube teaches the medical device attachment system of Claim 1 wherein, when the hook is attached to the first side of the plate mount, the plate mount and the hook are formed as a unitary component and, when the receptacle (30) is attached to the first side of the plate mount (20), the plate mount (20) and the receptacle (30) are formed as a unitary component (col 5, ln 36-41 teaching riveting or welding 20 to 42).  

Regarding Claim 9, as best understood, Aube teaches the medical device attachment system of Claim 1 wherein the attachment component (24) is a clamp device for removably securing the mounting system to a pole structure (14; Figure 1).  
Regarding Claim 12, as best understood, Aube teaches the medical device attachment system of Claim 1 further comprising a handle (unlabeled handle of device 12 that 18 is connected to; Figure 1) configured to be attached to the medical device (12), the handle including a width that is substantially the same as a width of a top portion of the opening of the receptacle (as best understood the left-to-right dimension of the narrower portion of the handle is about the same as the dimension of the opening, and the upper portion of the handle is slightly larger than the dimension of the opening).  

Regarding Claim 14, as best understood, Aube teaches a method for removably attaching a medical device (12) to a support structure (14), the method comprising: 
providing a medical device attachment system, the medical device attachment system including: 
a hook (18; Figure 1) including a substantially horizontal portion (19) and a shank (21) configured to extend substantially vertically from the substantially horizontal portion (19) of the hook (col 3, ln 35-41); 
a receptacle (30; Figure 1) including a rear wall, a first side wall, a second side wall (walls 54,42,54, where the terms ‘rear’ and ‘side’ are relative terms so any of the walls could be considered the ‘rear’ wall or the ‘side’ wall), and an opening formed by the rear wall, the first side wall, and the second side wall (see Figure 1 where walls 54,42,54 create a U-shaped opening), the opening including a first notch (34; Figure 1) dimensioned and configured for closely receiving an end portion (lower end of 21 in Figure 1) of the shank of the hook; 
a mounting system including a plate mount (20; Figure 1) having a first side (side attached to 42) and a second side (side facing pole 14) and an attachment component (24) configured to be secured to the second side of the mounting plate for removably securing the mounting system to the support structure (pole 14), wherein one of the hook (18) and the receptacle is attached to the exterior surface of the medical device (18 is attached to medical bag 12) and one of the hook and the receptacle (30) is attached to the first side of the plate mount (30 is attached to first side of 20; Figure 1); and  
securing the mounting system to the support structure (14) using the attachment component (24; Figure 1); 
positioning the hook (18) adjacent the opening of the receptacle (30; as the hook is about to be placed, it will be ‘adjacent’); and 
positioning the shank (21) of the hook (18) into the opening of the receptacle such that an end portion (lower end of 21) of the shank of the hook is inserted into the first notch (Figure 1 showing 21 within notch 34).  















Claims 1-5, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5,026,016 (Lisowski).

Regarding Claim 1, as best understood, Lisowski teaches a medical device attachment system comprising: 
a hook (16; Figure 1) including a substantially horizontal portion (horizontal portion connecting 74 to 76; Figure 9) and a shank (76) configured to extend substantially vertically from the substantially horizontal portion (Figures 8 and 9 showing 76 extending vertically) of the hook; 
a receptacle (10; Figure 1) including a rear wall (32; Figures 2 and 4), a first side wall (portion of 34 that connects rear wall 32 to plate mount 22; Figures 2 and 4), a second side wall (portion of 36 that connects rear wall 32 to plate mount 22; Figures 2 and 4), and an opening formed by the rear wall, the first side wall, and the second side wall (as depicted in Figures 1 and 2), the opening including a first notch (40; Figures 2 and 4) dimensioned and configured for closely receiving an end portion of the shank (76) of the hook (as depicted in Figure 8); 
a mounting system including a plate mount (22; Figure 1) having a first side (facing the receptacle) and a second side (opposite side) and an attachment component (screw 44) configured to be secured to the second side of the mounting plate (screw passes through the mounting plate so is secured to both the first side and the second side) for removably securing the mounting system to a desired support structure for the medical device (Figures 1, 8; col 3, ln 46-49), 
wherein one of the hook (16) and the receptacle is configured to be attached to the exterior surface of the medical device (16 is attached to electronic device; Figures 1 and 8) and one of the hook and the receptacle (10) is configured to be attached to the first side of the plate mount (22; Figures 2 and 4) such that the medical device is removably secured to the desired support structure when the hook (16) is inserted into the first notch (40) of the receptacle (10).  
The Examiner notes that while the supported device is not specifically stated to be a medical device, the medical device itself is not positively claimed, and is therefore not given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Lisowski teaches that the supported device could be various devices (preamble of Claim 1), and gives examples of devices such as microphones, radios, or remote controls for TV’s or other devices (col 3, ln 13-16). Microphones, radios, and remote controls are all electronic devices that are used in hospitals for recording/listening/transmitting data, and powering or controlling electronic equipment such as hospital monitors and machines. Therefore, Lisowski satisfies the claim language since a medical device is capable of being supported.


Regarding Claim 2, as best understood Lisowski teaches the medical device attachment system of Claim 1, wherein the receptacle (10) further includes a second notch (14; Figure 2) formed in a first surface of the rear wall (sloped surface 34/36 that is part of the rear wall 32; Figure 2 and 4), the second notch (14) being vertically aligned with the first notch (40; Figure 2) and dimensioned and configured for receiving the substantially horizontal portion of the hook (as depicted in Figure 8, where 76 is retained in notch 40 and the horizontal portion is retained within 14).

Regarding Claim 3, as best understood, Lisowski teaches the medical device attachment system of Claim 2 wherein at least a portion of the first surface of the rear wall is sloped towards the second notch (see surface 34/36 of rear wall 32 sloped towards notch 14 in Figures 2 and 4).  

Regarding Claim 4, as best understood, Lisowski teaches the medical device attachment system of Claim 1 wherein at least one of the first side wall (portion of 34 that attaches the rear wall 32 to 22 as seen in Figure 4) and the second side wall (portion of 36 that attaches 32 to 22) include a sloped portion that is sloped towards the first notch (see Figures 2 and 4 where surfaces 34/36 of the side walls and the first surface 34/36 of the rear wall are coplanar and slope inwardly towards the first notch 40).  

Regarding Claim 5, as best understood, Lisowski teaches the medical device attachment system of Claim 1 wherein the first side wall (portion of 34 that attaches the rear wall 32 to 22 as seen in Figure 4) and the second side wall (portion of 36 that attaches 32 to 22) each include a sloped portion that is sloped towards opposing sides of the first notch (see Figures 2 and 4 where surfaces 34/36 of the side walls and the first surface 34/36 of the rear wall are coplanar and slope inwardly towards the first notch 40).  

Regarding Claim 7, as best understood, Lisowski teaches the medical device attachment system of Claim 1 wherein, when the hook is attached to the first side of the plate mount, the plate mount and the hook are formed as a unitary component and, when the receptacle (10) is attached to the first side of the plate mount (22), the plate mount (22) and the receptacle (10) are formed as a unitary component (col 3, ln 17-23).  

Regarding Claim 13, as best understood, Lisowski teaches the medical device attachment system of Claim 1 wherein the rear wall (32) of the receptacle includes a thickness slightly less than a depth of a space provided by the substantially horizontal portion of the hook (as depicted in Figure 8).  











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aube in view of US 4,131,259 (Franks).

Regarding Claims 2 and 16, as best understood Aube teaches the medical device attachment system and method of Claims 1 and 14, wherein the receptacle (30) further includes a second notch (central upper 32; Figure 1) formed in a first surface of the rear wall (central upper 54), the second notch (32) being vertically aligned with the first notch (34; Figure 1). Aube does not specifically teach that the second notch is dimensioned and configured for receiving the substantially horizontal portion of the hook with the positioning step including inserting the substantially horizontal portion of the hook into the second notch.  However, Franks, which is also drawn to a receptacle (12) having vertically aligned first and second notches (40,42) for receiving the shank (44) of a hook (14), further teaches that the rear wall (36; Figure 1) has second notches (52) for receiving the substantially horizontal portion (58) of the hook in order to lock the hook in place (col 3, ln 12-35). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include second notches as taught by Franks on the rear wall of Aube, in order to securely support the horizontal portion of the hook and prevent movement of the medical device which can cause damage thereto.
	
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aube in view of US 2009/0294604 (Sunderland).

Regarding Claims 11 and 20, as best understood, Aube teaches the medical device attachment system of Claims 1 and 14, and while Aube teaches further comprising a first mounting system for securing to a first desired support structure (as depicted in Figure 1, and teaches the hook being easily and quickly positioned/removed within the receptacle (30), Aube does not specifically teach a second mounting system for securing to a second desired support structure such that the medical device may be moved between the first desired support structure and the second desired support structure without removing either of the first mounting system from the first desired support structure or the second mounting system from the second desired support structure.  However, Sunderland, which is also drawn to mounting systems attached to a pole structure, teaches using a plurality of mounting systems (Figure 1) on the same pole (7) and/or using a plurality of mounting systems on multiple poles (Figure 10; para [0038],[0040]), and the importance of varying height of the equipment (para [0005]). Sunderland additionally teaches that the mounting systems could either comprise a hook (such as modules 3,4,5; Figure 1) or comprise an opening to receive a shank from a variety of accessories (such as the other three modules depicted in Figure 1, and in Figure 8; para [0027]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that multiple mounting systems of Aube could be attached to multiple poles as taught by Sunderland, and therefore would enable a hospital worker to attach the medical device to a plurality of different locations and heights as best suits the position of the patient, and would allow the hook of Aube to be inserted or removed from any of the mounting structures and moved to an alternate location as needed.
	

Claims 1, 6, 8-10, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aube (hereinafter ‘Aube854’ to represent a different interpretation of the mounting system of the same reference) in view of US 2011/0101587 to Quintania et al. (hereinafter ‘Quintania’).

Regarding Claim 1, as best understood, Aube854 teaches a medical device attachment system comprising: 
a hook (18; Figure 1) including a substantially horizontal portion (19) and a shank (21) configured to extend substantially vertically from the substantially horizontal portion (19) of the hook (col 3, ln 35-41); 
a receptacle (30; Figure 1) including a rear wall, a first side wall, a second side wall (walls 54,42,54, where the terms ‘rear’ and ‘side’ are relative terms so any of the walls could be considered the ‘rear’ wall or the ‘side’ wall), and an opening formed by the rear wall, the first side wall, and the second side wall (see Figure 1 where walls 54,42,54 create a U-shaped opening), the opening including a first notch (34; Figure 1) dimensioned and configured for closely receiving an end portion (lower end of 21 in Figure 1) of the shank of the hook; 
a mounting system including an attachment component (U-shaped clamp 22; col 3, ln 50-58) for removably securing the mounting system to a desired support structure (pole 14) for the medical device (Figure 1), 
wherein one of the hook (18) and the receptacle is configured to be attached to the exterior surface of the medical device (18 is attached to medical bag 12) such that the medical device (12) is removably secured to the desired support structure (14) when the end portion (lower end of 21) of the shank (21) of the hook (18) is inserted into the first notch (34) of the receptacle (30).  
Aube854 does not specifically teach the mounting system including a plate mount having a first side and a second side, with the attachment component configured to be secured to the second side of the mounting plate, and one of the hook and the receptacle configured to be attached to the first side of the plate mount, since the attachment component (22) is directly attached to the receptacle (30). 
However, Quintania, which is also drawn to a mounting system for supporting a medical device on a pole (Figure 1A), teaches additionally using a plate mount (24; Figures 1,3,4) with the attachment component (clamp 12) attached to the second side of the plate mount (Figure 4) so that the attachment component is capable of rotating (para [0004]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the attachment component (22) of Aube854 could comprise a plate mount as taught by Quintania, wherein 20 of the attachment component 22 of Aube854 is attached to the second side of the plate mount and the receptacle (30) is attached to the first side of the plate mount, in order to allow the clamp and receptacle/medical device to rotate with respect to one another such that the clamp could be mounted in different orientations and/or so that the receptacle/equipment could be oriented as desired (Quintania para [0002] teaching clamps mounted to horizontal bed rails, vertical poles, or table edges).
	 
Regarding Claim 6, as best understood, Aube854 and Quintania combined teach the medical device attachment system of Claim 1, and Aube854 (as modified by Quintania) further teaches wherein the first side of the plate mount (side of plate mount attached to 30) is configured to be removably attached (via screw holes 30 of Quintania; Figure 1; para[0031]) to one of the receptacle (30) and the hook such that the plate mount can be removed and rotated for rotating the attachment component secured to the mounting plate (since holes 30 of Quintania allows screws to fasten to the structure being supported, the mounting plate can be mounted either in the position shown in Figure 1 of Quintania, or can be removed and rotated 180 degrees and reattached with the screws).  

Regarding Claim 8, as best understood, Aube854 and Quintania combined teach the medical device attachment system of Claim 1 and Quintania further teaches wherein the plate mount (24) is configured to receive differently configured attachment components for removably securing the mounting systems to differently configured support structures (since 24 is removably attached to the attachment component via screws 28; Figure 1 and 3, it would be capable of being attached to other attachment components and therefore is “configured” to receive alternate attachment components; (Quintania para [0002] teaching clamps mounted to horizontal bed rails, vertical poles, or table edges).  

Regarding Claim 9, as best understood, Aube854 and Quintania combined teach the medical device attachment system of Claim 1, and Aube854 further teaches wherein the attachment component (22) is a clamp device for removably securing the mounting system to a pole structure (14; Figure 1).  

Regarding Claim 10, as best understood, Aube854 and Quintania combined teach the medical device attachment system of Claim 9, and Quintania further teaches wherein the clamp device (12) is configured to be rotated with respect to the mounting plate (24; rotated about 64; para [0004],[0036]) such that the clamp device is configured to be removably secured to a vertical pole structure in a first orientation and removably secured to a horizontal pole structure in a second orientation (clamp is rotatable so therefore able to attach to structures that are horizontal or vertical; para [0002] teaching clamps mounted to horizontal bed rails, vertical poles, or table edges).  

Regarding Claim 14, as best understood, Aube854 teaches a method for removably attaching a medical device (12) to a support structure (14), the method comprising: 
providing a medical device attachment system, the medical device attachment system including: 
a hook (18; Figure 1) including a substantially horizontal portion (19) and a shank (21) configured to extend substantially vertically from the substantially horizontal portion (19) of the hook (col 3, ln 35-41); 
a receptacle (30; Figure 1) including a rear wall, a first side wall, a second side wall (walls 54,42,54, where the terms ‘rear’ and ‘side’ are relative terms so any of the walls could be considered the ‘rear’ wall or the ‘side’ wall), and an opening formed by the rear wall, the first side wall, and the second side wall (see Figure 1 where walls 54,42,54 create a U-shaped opening), the opening including a first notch (34; Figure 1) dimensioned and configured for closely receiving an end portion (lower end of 21 in Figure 1) of the shank of the hook; 
a mounting system including an attachment component (U-shaped clamp 22; col 3, ln 50-58) for removably securing the mounting system to the support structure (pole 14) for the medical device (Figure 1), and  
securing the mounting system to the support structure (14) using the attachment component (24; Figure 1); 
positioning the hook (18) adjacent the opening of the receptacle (30; as the hook is about to be placed, it will be ‘adjacent’); and 
positioning the shank (21) of the hook (18) into the opening of the receptacle such that an end portion (lower end of 21) of the shank of the hook is inserted into the first notch (Figure 1 showing 21 within notch 34).  
Aube854 does not specifically teach the mounting system including a plate mount having a first side and a second side, with the attachment component configured to be secured to the second side of the mounting plate, wherein one of the hook and the receptacle is attached to the first side of the plate mount, since the attachment component (22) is directly attached to the receptacle (30). 
However, Quintania, which is also drawn to a mounting system for supporting a medical device on a pole (Figure 1A), teaches additionally using a plate mount (24; Figures 1,3,4) with the attachment component (clamp 12) attached to the second side of the plate mount (Figure 4) so that the attachment component is capable of rotating (para [0004]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the attachment component (22) of Aube854 could comprise a plate mount as taught by Quintania, wherein 20 of the attachment component 22 of Aube854 is attached to the second side of the plate mount and the receptacle (30) is attached to the first side of the plate mount, in order to allow the clamp and receptacle/medical device to rotate with respect to one another such that the clamp could be mounted in different orientations and/or so that the receptacle/equipment could be oriented as desired; Quintania para [0002] teaching clamps mounted to horizontal bed rails, vertical poles, or table edges).  
.
Regarding Claim 17, as best understood, Aube854 and Quintania combined teach the method of Claim 14, and Quintania further teaches rotating the attachment component (clamp 12) as compared to the receptacle (structure that 24 is mounted to) based on the orientation of the support structure to which the mounting system is secured to during the securing step (para [0002] teaching clamps mounted to horizontal bed rails, vertical poles, or table edges; para [0004] teaching rotation between equipment and clamp).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that if Aube854 is modified by Quintania to allow rotation between the attachment component (22) and receptacle (30), that the attachment component would be rotated with respect to the receptacle that needs to remain upright to support the hook, after determining if the clamp is being attached to a horizontal rail or vertical pole as taught by Quintania (para [0002]).
	
Regarding Claim 18, as best understood, Aube854 and Quintania combined teach the method of Claim 17, and Aube854 further teaches wherein the attachment component (22) is a clamp device for securing the mounting system to a pole structure (14; Figure 1) and wherein the orientation of the pole structure includes one of a substantially vertical orientation (depicted vertically in Figure 1) and a substantially horizontal orientation.  

Regarding Claim 19, as best understood, Aube854 and Quintania combined teach the method of Claim 17, and Quintania further teaches wherein the rotating the attachment component (clamp 12) includes one of rotating the plate mount with respect to the receptacle and rotating the attachment component (clamp 12) with respect to the plate mount (24; via indexing wheel; para [0036]).  



Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lisowski.

Regarding Claim 14, as best understood, Lisowski teaches a method for removably attaching a medical device to a support structure, the method comprising: 
providing a medical device attachment system (Figure 1), the medical device attachment system including: 
a hook (16; Figure 1) including a substantially horizontal portion (horizontal portion connecting 74 to 76; Figure 9) and a shank (76) configured to extend substantially vertically from the substantially horizontal portion (Figures 8 and 9 showing 76 extending vertically) of the hook; 
a receptacle (10; Figure 1) including a rear wall (32; Figures 2 and 4), a first side wall (portion of 34 that connects rear wall 32 to plate mount 22; Figures 2 and 4), a second side wall (portion of 36 that connects rear wall 32 to plate mount 22; Figures 2 and 4), and an opening formed by the rear wall, the first side wall, and the second side wall (as depicted in Figures 1 and 2), the opening including a first notch (40; Figures 2 and 4) dimensioned and configured for closely receiving an end portion of the shank (76) of the hook (as depicted in Figure 8); 
a mounting system including a plate mount (22; Figure 1) having a first side (facing the receptacle) and a second side (opposite side) and an attachment component (screw 44) configured to be secured to the second side of the mounting plate (screw passes through the mounting plate so is secured to both the first side and the second side) for removably securing the mounting system to the support structure (Figures 1, 8; col 3, ln 46-49), wherein one of the hook (16) and the receptacle is attached to the exterior surface of the medical device (16 is attached to device 18; Figures 1 and 8) and one of the hook and the receptacle (10) is attached to the first side of the plate mount (22; Figures 2 and 4); and  
securing the mounting system to the support structure (12) using the attachment component (44; Figure 1); 
positioning the hook (16) adjacent the opening of the receptacle (10; Figure 1); and 
positioning the shank (76) of the hook (16) into the opening of the receptacle such that an end portion (lower end of 76) of the shank of the hook is inserted into the first notch (40; Figure 8).  
The Examiner notes that while the supported device is not specifically stated to be a medical device, the medical device itself is not limited in the claims. Lisowski teaches that the device being removably attached to the receptacle can be various devices (preamble of Claim 1), and gives examples of devices such as microphones, radios, or remote controls for TV’s or other devices (col 3, ln 13-16). Microphones, radios, and remote controls are all electronic devices that are used in hospitals for recording/listening/transmitting data, and powering or controlling electronic equipment such as hospital monitors and machines. Therefore, since the specific medical device was not claimed, and the method claims are drawn to the method of attaching, rather than the device itself, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the attachment system of Lisowski could be used to mount a variety of different electronic devices including medical devices.
	

Regarding Claim 15, as best understood, Lisowski teaches the method of Claim 14 wherein at least one of the first side wall (portion of 34 that attaches the rear wall 32 to 22 as seen in Figure 4) and the second side wall (portion of 36 that attaches 32 to 22) of the receptacle include a sloped portion that is sloped towards the first notch (see Figures 2 and 4 where surfaces 34/36 of the side walls and the first surface 34/36 of the rear wall are coplanar and slope inwardly towards the first notch 40), the positioning of the shank of the hook step including sliding the shank (76) of the hook (16) along the sloped portion until the end portion (lower end) of the shank (76) is inserted into the first notch (40; Figure 8; col 3, ln 34-39 teaching the sloped walls being “guide walls” to guide the hook).  

Regarding Claim 16, as best understood Lisowski teaches the method of Claim 14, wherein the receptacle (10) further includes a second notch (14; Figure 2) formed in a first surface of the rear wall (sloped surface 34/36 that is part of the rear wall 32; Figure 2 and 4), that is vertically aligned with the first notch (40; Figure 2), the positioning step including inserting the substantially horizontal portion of the hook into the second notch (as depicted in Figure 8, where 76 is retained in notch 40 and the horizontal portion is retained within notch 14).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 2011/0084181 (Bowers et al.), and US 6,390,727 (McConnell et al.) both teach a device with a hook having a horizontal portion and a vertical portion that is inserted into a receptacle mounted to a pole with a clamp.
US 11,071,384 (Blewett et al.) teaches a receptacle with sloped walls and a notch to receive the lower end of a vertical projection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632